Title: From Alexander Hamilton to Major General William Alexander, Lord Stirling, 12 April 1777
From: Hamilton, Alexander
To: Alexander, William


Head Quarters Morris Town [New Jersey] April 12th 1777
My Lord
I communicated your Lordship’s letter to his Excellency. He has desired me to send Capt Scott’s company their dismission, which you will therefore be pleased to give them, on the expiration of their time.
General Green will bring you an answer to your letter respecting Mr. Willcox’s, by which you will perceive that his Excellency has approved, and that I have written to Mr. Willcox agreeable to your desire. Mr. McWilliams was appointed in general orders the 19th. of March. Mr. Willcocks shall be inserted in tomorrow’s orders.
I inclose you the only order I know of, that has been lately issued, in which you division is concerned.
I am with great respect   Your Lordship’s   Most humble serv.
A Hamilton   ADC
